internal_revenue_service number release date index nos 6050p cc ita br05 plr-143237-02 date legend m taxpayer n program a state b county c county dear taxpayer this is in response to your authorized representative's letters and submissions of date and other correspondence in which he requested on your behalf rulings regarding the proper federal_income_tax treatment including any information reporting obligations of certain housing assistance payments and benefits provided by you sometimes referred to herein as m or the tribe under the n housing program more fully described below we are pleased to address your concerns the information submitted indicates that you m are a federally recognized tribe of indians exercising authority under the provisions of a constitution approved by the secretary of the interior pursuant to the provisions of section of the indian reorganization act of as amended u s c the tribe's traditional homelands are chiefly located in the northeast portion of state a in b county the tribe is governed by a general tribal council which is composed of all qualified voters of the community any enrolled member who is twenty-one years of age or older the general tribal council exercises governmental functions over tribal lands and matters and conducts a host of general welfare-type programs and activities powers and duties of the general tribal council are exercised by an executive council which consists of six elected officers the tribe has identified a number of basic needs of its members and housing is one of the more critical of these needs a substantial number of m's members live in inadequate or substandard housing many residences lack heat electricity or running water much housing is provided through various federal housing subsidy programs conventional home financing for new_construction is in many cases not available because of limitations on creditor's rights and remedies on indian trust lands accordingly m established the n housing assistance program to provide housing assistance to qualified tribal members based on a needs-based priority system the n housing assistance program was formally adopted at a special general council meeting of the tribal government and amended to its present format in under the n program administered by the tribal housing office tribal members may apply for several housing assistance benefits consisting primarily of mortgage loans for new home construction or acquisition or existing home rehabilitations in addition certain other stipends and site improvement grants of nominal amounts eg dollar_figure are available to those qualifying for the home mortgage financing assistance intended for immediate home improvements the mortgage financing benefit typically consists of up to dollar_figure in acquisition or construction financing made by m and repayable over a 15-year period without interest recipients are expected to repay of the principal_amount of the benefit in annual payments over the term of the note the note provides for a reduction of the remaining of the principal_amount at the rate of per year so that at the end of the 15-year term the entire balance will be paid or discharged all payments received under the program from participants will be reserved for providing future housing assistance benefits to other tribal members although a goal of m is to increase opportunities for its members to live in adequate homes on trust lands under tribal self-government housing will not be required to be located on tribal lands but may not be located on trust lands of other sovereign indian nations benefits under the n program will be based on a consideration of financial as well as housing needs and an assessment of credit risk m has modeled the n program participation guidelines after those of other local u s department of housing and urban development hud programs particularly the c county hud program priority will be given to elderly tribal members emergency situations involving health or safety hazards and applicants with children the tribe conducts certain class iii gaming operations on tribal lands pursuant to the indian gaming regulatory act u s c sec_2701 et seq revenues from these operations are used to fund basic governmental services and are the funding source for the tribe's social welfare programs and activities including the n tribal housing program that is the subject of this ruling_request sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived under sec_61 congress intends to tax all gains or undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 individual tribal members are citizens of the united_states and are subject_to federal_income_tax unless specifically exempted by treaty or statute see revrul_67_284 1967_2_cb_55 modified on another issue by revrul_74_13 1974_1_cb_14 amplified by revrul_94_16 1994_1_cb_19 amplified by revrul_94_65 1994_2_cb_14 the internal_revenue_service irs has consistently held that payments to individuals by governmental units under legislatively provided social benefit programs for promotion of the general welfare are excludable from the recipient's gross_income general welfare exclusion sec_7701 defines indian tribal governments as the governing bodies of indian tribes bands communities villages or groups of indians and recognizes that these bodies exercise governmental functions in general where indian tribal governments act in such capacity to provide general welfare-type benefits of a kind traditionally provided by federal state or local governmental bodies as in the instant circumstances the federal_income_tax treatment of such benefits is analogous the general welfare exclusion applies only to governmental payments out of a welfare fund based upon the recipients' identified need which need not necessarily be financial and not where made as compensation_for services see eg revrul_57_102 1957_1_cb_26 payments to the blind revrul_74_74 1974_1_cb_18 awards to crime victims or their dependents revrul_74_205 1974_1_cb_20 hud replacement housing payments to aid displaced individuals and families revrul_75_271 1975_2_cb_23 assistance payments for lower income families to acquire homes revrul_76_395 1976_2_cb_16 home rehabilitation grants to low-income recipients revrul_77_77 1977_1_cb_11 payments to indians to stimulate and expand indian- owned economic enterprises and revrul_98_19 1998_15_irb_5 relocation payments made to flood victims in revrul_75_271 supra the irs held that mortgage assistance payments to lower income individuals provided under a governmental housing program designed to assist lower income families in acquiring home ownership and that were based on a consideration of financial need determined under department of housing and urban development guidelines were in the nature of general welfare_payments and were excludable from recipient's gross incomes under the general welfare exclusion in revrul_77_77 supra the irs concluded that grants made under a governmental program designed to meet a legislatively identified need of indians of various tribes in the united_states were payments in the nature of general welfare and excludable from recipients' gross incomes in the instant circumstances based on the information submitted and representations made we conclude that the payments and discharges of indebtedness made or effected by m under the n tribal housing program are similar to those benefits previously considered by the irs in the authorities addressed above are similarly within the scope of the general welfare exclusion and are thus excludable from the gross incomes of recipients for federal_income_tax purposes the subject benefits are made by a governmental body from a governmental welfare fund pursuant to a legislative enactment for the promotion of the general welfare and do not represent either compensation_for services or per capita distributions of net_revenues from class ii or iii gaming activities reporting and withholding obligations sec_6041 of the code provides with exceptions not applicable here that any person engaged in a trade_or_business must file an information_return with respect to certain payments made in the course of that trade_or_business to another person aggregating dollar_figure or more in the calendar_year this filing requirement applies to payments whether made in cash or property of salaries wages commissions fees other forms of compensation_for services and other fixed or determinable gains profit or income sec_6041 of the code requires persons who are required to make returns under sec_6041 to furnish to the recipient of the payment a written_statement showing the name address and identification_number of the person making the return and the aggregate amount_paid to the recipient that is required to be shown on the return sec_1_6041-1 of the regulations defines fixed or determinable income income is fixed when it is to be paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_6041 of the code requires the reporting of all compensations or other fixed or determinable gains profits and income the word income as used in sec_6041 is not defined by statute or regulation however its appearance in the phrase fixed or determinable gains profits and income indicates that what is referred to is gross_income thus the payments of compensation and other_amounts required to be reported under sec_6041 are those includible in gross_income under sec_1_6041-1 of the income_tax regulations information returns required by sec_1_6041-1 must be made on forms and because income under sec_6041 of the code is interpreted to mean only income includible in gross_income under sec_61 the payments made by m pursuant to the n housing assistance program are not required to be reported under sec_6041 accordingly based on the information submitted and representations made we conclude that payments to individuals pursuant to the m program as described above are in the nature of general welfare and therefore are not includible in their gross_income accordingly m is not required to report such payments under sec_6041 as indicated above m also effects its general welfare program through the discharging of n participant's mortgage indebtedness although these discharged amounts are similarly excludable from recipient's gross incomes under the general welfare exclusion m's information reporting obligations with respect to these discharges are determined under sec_6050p rather than under sec_6041 supra under sec_6050p and the regulations thereunder information reporting on form 1099-c cancellation of debt may be required whether on not the amount is includible in gross_income under sec_61 relating to income_from_discharge_of_indebtedness sec_6050p provides generally that any applicable_financial_entity that discharges the indebtedness of any person during any calendar_year must file an information_return form 1099-c with the irs respecting such discharge under sec_6050p an applicable_financial_entity includes any organization a significant trade_or_business of which is the lending of money in the present case insufficient information has been submitted to determine whether m is described in sec_6050p and thus subject_to sec_6050p nonetheless notice_2001_8 2001_1_cb_374 modifying and extending notice_2000_22 2000_1_cb_902 provides that penalties under sec_6721 and sec_6722 will not be imposed on any lending organization newly required to report discharges of indebtedness for failures to report any discharge_of_indebtedness that occurs prior to the first calendar_year beginning at least two months after the date that appropriate guidance is issued eg the issuance of final regulations in the federal_register respecting the scope of sec_6050p accordingly whether on not m is determined to be within the scope of sec_6050p and thus required to report its n program discharges of indebtedness on forms 1099-c m will not be subject_to any penalties for failing to report any discharge_of_indebtedness under the n program occurring prior to calendar_year at the earliest we recommend that m seek further guidance from this office or its tax professionals respecting any calendar_year information reporting obligations at a later date sec_3402 provides for the extension of withholding to certain taxable payments of indian casino profits as indicated the payments and discharges of indebtedness effected by m under the n tribal housing program do not represent per capita payments or distributions of the net_revenues of class ii or class iii gaming activities within the contemplation of this provision and m does not otherwise make such distributions accordingly m is not subject_to sec_3402 with respect to benefits provided under the n tribal housing program final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 however when the criteria in section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this letter_ruling is based on the facts and representations provided by m and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein because it could help resolve possible federal tax issues a copy of this letter_ruling should be maintained with m's permanent records pursuant to a power_of_attorney currently on file with this office a copy of this letter is being sent to m's designated authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes by_________________________ william a jackson chief branch
